[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 12, 2005
                             No. 05-10152                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                     D. C. Docket No. 04-00156-CV-1

DONNIE LAVAN STREAT, SR.,


                                                         Plaintiff-Appellant,

                                  versus

RICHARD S. THOMPSON, in his
Individual Capacity,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                              (May 12, 2005)

Before BLACK, PRYOR and GODBOLD, Circuit Judges.

PER CURIAM:
      After reviewing the district court’s complete and detailed order, we find this

appeal without merit.

      AFFIRMED.




                                         2